STATE OF WEST VIRGINIA

     At a Regular Term of the Supreme Court of Appeals, continued and held at Charleston,
Kanawha County, on March 23, 2016, the following order was made and entered:

William R. Wooton, candidate for the
Supreme Court of Appeals of West Virginia,
Petitioner

vs.) No. 16-0226

Elizabeth D. Walker, candidate for the
Supreme Court of Appeals of West Virginia;
West Virginia Secretary of State Natalie Tennant;
West Virginia State Election Commission members
Gary A. Collias and Vincent P. Cardi;
West Virginia State Auditor Glen B. Gainer, III;
and West Virginia State Treasurer John D. Perdue,
Respondents

                                             Order

       On a former day, March 7, 2016, an order certifying question from the Circuit Court of
Kanawha County was docketed in this matter. In the interest of resolving this matter in an
expedited manner, on March 9, 2016, a scheduling order was issued and directed the parties to
file briefs on or before March 17, 2016, and further set this matter for oral argument on March
23, 2016.
       Thereafter, on March 17, 2016, briefs were filed by the petitioner, William R. Wooton,
by counsel, Robert M. Bastress, Jr., Robert V. Berthold, Jr., and Thomas Patrick Maroney, as
well as by respondents, Elizabeth D. Walker, by counsel, Thomas C. Ryan, K&L Gates LLP, and
Natalie Tennant, Gary A. Collias and Vincent P. Cardi, Members of the WV State Election
Commission, by counsel, Richard L. Gottlieb, Webster J. Arceneaux, III, and Spencer D. Elliott,
Lewis Glasser Casey and Rollins, PLLC.
       As scheduled, this matter was fully heard upon the briefs and oral argument of the
parties. The Court has thoroughly reviewed the written arguments in this matter, and has
carefully considered the oral argument of the parties. “The appellate standard of review of
questions of law answered and certified by a circuit court is de novo.” Syl. Pt. 1, Gallapoo v.
Wal-Mart Stores, Inc., 197 W.Va. 172, 475 S.E.2d 172 (1996).
 


         Recognizing the significance of election issues to the State of West Virginia and its
citizens and given the parties’ request for accelerated consideration and resolution of this matter
as it relates to the upcoming election, the Court issues its decision through this order with an
opinion to follow in due course.
         The question presented to this Court is as follows: “Was the West Virginia State Election
Commission’s certification of Respondent Wooton for public financing of his candidacy for the
West Virginia Supreme Court of Appeals under West Virginia Code §§3-12-1, et seq., valid?”
The circuit court answered the question in the negative, stating that the West Virginia Election
Commission’s certification of Respondent Wooton for public financing of his candidacy for the
West Virginia Supreme Court of Appeals under West Virginia Code §§3-12-1, et seq., was not
valid.
         The Court is of the opinion, based upon the applicable law, that the circuit court’s answer
to the certified question as formulated was erroneous. Accordingly, the Court answers the
certified question in the affirmative. The State Election Commission’s order certifying Petitioner
Wooton as eligible for public campaign financing funds is hereby reinstated and the Court
reserves the right to reformulate the question in the opinion that will follow in due course.
         The Clerk of the Court is directed to issue the mandate forthwith.
         Chief Justice Ketchum, Justice Davis, Justice Benjamin, Justice Workman, and Justice
Loughry are disqualified. Senior Status Judge Keadle, Judge Hatcher, Judge Mazzone, Judge
Evans, and Senior Status Judge Holliday, sitting by temporary assignment.
         Service of a copy of this order upon all parties herein shall constitute sufficient notice of
its contents.


A True Copy

                                               Attest: //s// Rory L. Perry II
                                                       Clerk of Court